

115 S1742 IS: Medicare at 55 Act
U.S. Senate
2017-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1742IN THE SENATE OF THE UNITED STATESAugust 3, 2017Ms. Stabenow (for herself, Mr. Brown, Ms. Baldwin, Mr. Whitehouse, Mr. Leahy, Mr. Merkley, Mr. Reed, Mr. Franken, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for an option for any citizen or
			 permanent resident of the United States age 55 to 64 to buy into Medicare.
	
 1.Short titleThis Act may be cited as the Medicare at 55 Act. 2.Medicare buy-in option for individuals 55 to 64 years of age (a)In generalTitle XVIII of the Social Security Act (42 U.S.C. 1395c et seq.) is amended by adding at the end the following new section:
				1899C.Medicare buy-in option for individuals 55 to 64 years of age(a)Option
 (1)In generalEvery individual who meets the requirements described in paragraph (3) shall be eligible to enroll under this section.
 (2)Part A, B, and D benefitsAn individual enrolled under this section is entitled to the same benefits (and shall receive the same protections) under this title as an individual who is entitled to benefits under part A and enrolled under parts B and D, including the ability to enroll in a Medicare Advantage plan that provides qualified prescription drug coverage (an MA–PD plan).
 (3)Requirements for eligibilityThe requirements described in this paragraph are the following: (A)The individual is a resident of the United States.
 (B)The individual is— (i)a citizen or national of the United States; or
 (ii)an alien lawfully admitted for permanent residence.
 (C)The individual is not otherwise entitled to benefits under part A or eligible to enroll under part A or part B.
 (D)The individual has attained 55 years of age but has not attained 65 years of age. (b)Enrollment; coverageThe Secretary shall establish enrollment periods and coverage under this section consistent with the principles for establishment of enrollment periods and coverage for individuals under other provisions of this title. The Secretary shall establish such periods so that coverage under this section shall first begin on January 1, 2019.
						(c)Premium
							(1)Amount of
 monthly premiumsThe Secretary shall, during September of each year (beginning with 2018), determine a monthly premium for all individuals enrolled under this section. Such monthly premium shall be equal to 1/12 of the annual premium computed under paragraph (2)(B), which shall apply with respect to coverage provided under this section for any month in the succeeding year.
							(2)Annual
				premium
								(A)Combined per
 capita average for all Medicare benefitsThe Secretary shall estimate the average, annual per capita amount for benefits and administrative expenses that will be payable under parts A, B, and D (including, as applicable, under part C) in the year for all individuals enrolled under this section.
								(B)Annual
 premiumThe annual premium under this subsection for months in a year is equal to the average, annual per capita amount estimated under subparagraph (A) for the year.
 (3)Increased premium for certain part C and D plansNothing in this section shall preclude an individual from choosing a Medicare Advantage plan or a prescription drug plan which requires the individual to pay an additional amount (because of supplemental benefits or because it is a more expensive plan). In such case the individual would be responsible for the increased monthly premium.
							(d)Payment of premiums
 (1)In generalPremiums for enrollment under this section shall be paid to the Secretary at such times, and in such manner, as the Secretary determines appropriate.
 (2)DepositAmounts collected by the Secretary under this section shall be deposited in the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund (including the Medicare Prescription Drug Account within such Trust Fund) in such proportion as the Secretary determines appropriate.
 (e)Not eligible for Medicare cost-Sharing assistanceAn individual enrolled under this section shall not be treated as enrolled under any part of this title for purposes of obtaining medical assistance for Medicare cost-sharing or otherwise under title XIX.
						(f)Treatment in relation to the Affordable Care Act
 (1)Satisfaction of individual mandateFor purposes of applying section 5000A of the Internal Revenue Code of 1986, the coverage provided under this section constitutes minimum essential coverage under subsection (f)(1)(A)(i) of such section 5000A.
 (2)Eligibility for premium assistanceCoverage provided under this section—
 (A)shall be treated as coverage under a qualified health plan in the individual market enrolled in through the Exchange where the individual resides for all purposes of section 36B of the Internal Revenue Code of 1986 other than subsection (c)(2)(B) thereof; and
 (B)shall not be treated as eligibility for other minimum essential coverage for purposes of subsection (c)(2)(B) of such section 36B.
								The Secretary shall determine the applicable second lowest cost silver plan which shall apply to
 coverage under this section for purposes of section 36B of such Code.(3)Eligibility for cost-sharing subsidiesFor purposes of applying section 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071)—
 (A)coverage provided under this section shall be treated as coverage under a qualified health plan in the silver level of coverage in the individual market offered through an Exchange; and
 (B)the Secretary shall be treated as the issuer of such plan. (g)Guaranteed issue of Medigap policies upon first enrollment and each subsequent enrollmentIn the case of an individual who enrolls under this section (including an individual who was previously enrolled under this section), paragraphs (2)(A), (2)(D), (3)(B)(ii), and (3)(B)(vi) of section 1882(s)—
 (1)shall be applied by substituting 55 for 65; (2)if the individual was enrolled under this section and subsequently disenrolls, shall apply each time the individual subsequently reenrolls under this section as if the individual had attained 55 years of age on the date of such reenrollment (and as if the individual had never previously enrolled in a Medicare supplemental policy); and
 (3)shall be applied as if this section had not been enacted (and as if the individual had never previously enrolled in a Medicare supplemental policy) when the individual attains 65 years of age.
 (h)No effect on benefits for individuals otherwise eligible or on Trust fundsThe Secretary shall implement the provisions of this section in such a manner to ensure that such provisions—
 (1)have no effect on the benefits under this title for individuals who are entitled to, or enrolled for, such benefits other than through this section; and
 (2)have no negative impact on the Federal Hospital Insurance Trust Fund or the Federal Supplementary Medical Insurance Trust Fund (including the Medicare Prescription Drug Account within such Trust Fund).
 (i)ConsultationIn promulgating regulations to implement this section, the Secretary shall consult with interested parties, including groups representing beneficiaries, health care providers, employers, and insurance companies..
			